DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 2, please insert “a” prior to “homopolyethylene”.  

Claim 1 is objected to because of the following informalities:  In line 2, please replace “0.8g/10min” with “0.8 g/10 min”.  

Claim 1 is objected to because of the following informalities:  In line 2, please replace “190ºC” with “190 ºC”.  

Claim 1 is objected to because of the following informalities:  In line 2, please insert “an” prior to “ethylene”.  

Claim 1 is objected to because of the following informalities:  In line 4, please insert “an” prior to “alpha”.  

Claim 1 is objected to because of the following informalities:  In line 2, please insert “a” prior to “melt”.  

Claim 1 is objected to because of the following informalities:  In line 5, please replace “0.5 g/10min” with “0.5 g/10 min”.  

Claim 1 is objected to because of the following informalities:  In line 6, please replace “190ºC” with “190 ºC” and replace “2.16kg” with “2.16 kg”.  

Claim 1 is objected to because of the following informalities:  In line 12, please replace “0.960g/cc” with “0.960 g/cc”.  

Claim 1 is objected to because of the following informalities:  In line 13, please replace “0.5g/10min” with “0.5 g/10 min”.  
Claim 1 is objected to because of the following informalities:  In line 13, please replace “190ºC” with “190 ºC” and replace “2.16kg” with “2.16 kg”.  

Claim 1 is objected to because of the following informalities:  In line 15, please replace “ratio(MI5/MI2.16)” with “ratio (MI5/MI2.16)”.  

Claim 1 is objected to because of the following informalities:  In line 17, please replace “30%” with “30 %”.  

Claim 1 is objected to because of the following informalities:  On page 4, line 1, please replace “240ºC” with “240 ºC”.  

Claim 1 is objected to because of the following informalities:  On page 4, line 4, please replace “240ºC” with “240 ºC”.  

Claim 2 is objected to because of the following informalities:  In line 3, please replace “250,000g/mol” with “250,000 g/mol”.  

Claim 3 is objected to because of the following informalities:  In line 3, please replace “2.0gf/den” with “2.0 gf/den”.  

Claim 3 is objected to because of the following informalities:  In line 3, please replace “100µm” with “100 µm”.  

Claim 4 is objected to because of the following informalities:  In line 3, please replace “Dynamic Mechanical Analysis” with “dynamic mechanical analysis”.  

Claim 4 is objected to because of the following informalities:  In line 4, please replace “100s, 140ºC” with “100 s, 140 ºC”.  

Claim 5 is objected to because of the following informalities:  In line 2, please replace “0.950g/cc” with “0.950 g/cc”.  

Claim 5 is objected to because of the following informalities:  In line 3, please replace “0.5g/10min” with “0.5 g/10 min”.  

Claim 5 is objected to because of the following informalities:  In line 4, please replace “190ºC” with “190 ºC” and replace “2.16kg” with “2.16 kg”.  

Claim 5 is objected to because of the following informalities:  In line 6, please replace “30%” with “30 %”.  

Claim 5 is objected to because of the following informalities:  In line 6, delete “the” which precedes “Equation”.  

Claim 5 is objected to because of the following informalities:  In line 7, please replace “0.4%” with “0.4 %”.  

Claim 5 is objected to because of the following informalities:  In line 7, please replace “Dynamic Mechanical Analysis” with “dynamic mechanical analysis”.  

Claim 5 is objected to because of the following informalities:  In line 8, please replace “100s, 140ºC” with “100 s, 140 ºC”.  

Claim 6 is objected to because of the following informalities:  In line 2, please replace “0.8g/10min” with “0.8 g/10 min”.  

Claim 6 is objected to because of the following informalities:  In line 2, please replace “190ºC” with “190 ºC” and replace “2.16kg” with “2.16 kg”.  

Claim 8 is objected to because of the following informalities:  In line 2, please replace “0.4g/10min” with “0.4 g/10 min”.  

Claim 8 is objected to because of the following informalities:  In line 2, please replace “190ºC” with “190 ºC” and replace “2.16kg” with “2.16 kg”.  

Claim 8 is objected to because of the following informalities:  In line 5, please replace “0.950g/cc” with “0.950 g/cc”. 


Claim 10 is objected to because of the following informalities:  In line 2, please replace “monomers” with “monomer” since there is only one type of ethylene.  In fact, the word “monomer” is superfluous and may be deleted altogether.  

Claim 10 is objected to because of the following informalities:  In line 5, please replace “0.5g/hr” with “0.5 g/hr”.  

Claim 10 is objected to because of the following informalities:  In line 5, please replace “together in” with “together on”.  

Claim 10 is objected to because of the following informalities:  In line 7, please replace “0.5g/10min” with “0.5 g/10 min”.  

Claim 10 is objected to because of the following informalities:  In line 8, please replace “190ºC” with “190 ºC” and replace “2.16kg” with “2.16 kg”.  

Claim 10 is objected to because of the following informalities:  In line 9, please replace “branch(SCB)” with “branch (SCB)”.  

Claim 10 is objected to because of the following informalities:  In line 11, please replace “0.8g/10min” with “0.8 g/10 min”.  

Claim 10 is objected to because of the following informalities:  In line 12, please replace “190ºC” with “190 ºC” and replace “2.16kg” with “2.16 kg”.  

Claim 10 is objected to because of the following informalities:  In line 14, please replace “olefins are” with “olefin is”.  

Claim 10 is objected to because of the following informalities:  In line 14, please replace “3.0ml/min” with “3.0 mL/min”.  

Claim 10 is objected to because of the following informalities:  In line 15, please replace “10kg/hr” with “10 kg/hr”.  


Claim 10 is objected to because of the following informalities:  In line 15, please replace “monomers” with “monomer” since there is only one type of ethylene.  In fact, the word “monomer” is superfluous and may be deleted.  

Claim 10 is objected to because of the following informalities:  In line 18, delete “the” which precedes “Chemical”.  

Claim 10 is objected to because of the following informalities:  On page 7, line 11, delete “the” which precedes “Chemical”.  

Claim 11 is objected to because of the following informalities:  In line 1, please insert “a” which precedes “polyolefin”.  

Claim 11 is objected to because of the following informalities:  In line 2, please replace “monomers” with “monomer” since there is only one type of ethylene.  In fact, the word “monomer” is superfluous and may be deleted.  

Claim 11 is objected to because of the following informalities:  In line 5, please replace “in a carrier” with “on a carrier”.  

Claim 11 is objected to because of the following informalities:  In line 6, please replace “0.8g/10min” with “0.8 g/10 min”.  

Claim 11 is objected to because of the following informalities:  In line 6, please replace “190ºC” with “190 ºC”.  

Claim 11 is objected to because of the following informalities:  In line 7, please replace “2.16kg” with “2.16 kg”.  

Claim 12 is objected to because of the following informalities:  In line 1, please insert “a” which precedes “polyolefin”.  

Claim 13 is objected to because of the following informalities:  In line 1, please insert “a” which precedes “polyolefin”.  

Claim 14 is objected to because of the following informalities:  In line 1, please replace “prepared using” with “comprising” or “prepared with”.

Claim 16 is objected to because of the following informalities:  In line 3, please replace “mol%” with “mol %”.  

Claim 17 is objected to because of the following informalities:  In line 1, please insert “a” which precedes “polyolefin”.  

Claim 17 is objected to because of the following informalities:  In line 2, delete “the” which precedes “Chemical”.  

Claim 18 is objected to because of the following informalities:  In line 1, please insert “a” which precedes “polyolefin”.  

Claim 18 is objected to because of the following informalities:  In line 3, please replace “in the hybrid catalyst” with “on the hybrid supported catalyst”.

Claim 19 is objected to because of the following informalities:  In line 1, please insert “a” which precedes “polyolefin”.  

Claim 19 is objected to because of the following informalities:  In line 2, please replace “monomers” with “monomer” since there is only one type of ethylene.  In fact, the word “monomer” is superfluous and may be deleted.  

Claim 19 is objected to because of the following informalities:  In line 2, please replace “olefins” with “olefin”.

Claim 19 is objected to because of the following informalities:  In line 3, please replace “may be” with “of”.

Claim 19 is objected to because of the following informalities:  In line 3, please replace “500ºC” with “500 ºC”.  


Claim 19 is objected to because of the following informalities:  Although claim construction utilizing the term “specifically” and “more specifically” is no longer considered egregious, rewriting the limitation of preferable embodiments of polymerization temperature as separate, dependent claims is recommended

Claim 19 is objected to because of the following informalities:  In line 3, please replace “200ºC” with “200 ºC”.  

Claim 19 is objected to because of the following informalities:  In line 4, please replace “150ºC” with “150 ºC”.  

Claim 19 is objected to because of the following informalities:  In line 4, delete the period mark after “150 ºC”.  

Claim 19 is objected to because of the following informalities:  In line 4, please replace “And, a polymerization” with “and at a polymerization”.  

Claim 19 is objected to because of the following informalities:  In line 4, please replace “may be” with “of”.

Claim 19 is objected to because of the following informalities:  In line 4, please replace “100Kgf/cm2” with “100 kgf/cm2”.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-13 and 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  
Claim 10 is drawn to a method for preparing a polyolefin resin composition comprising polymerizing ethylene monomers and alpha olefins having a carbon number of 4 or more.  The specification was consulted for guidance.  The relevant portion of the disclosure may be found on page 4, line 6 and on page 6, line 7, which states that the ethylene copolymer comprises a repeat unit derived from alpha olefin having a carbon number of 4 or more.  The working examples show that in order to obtain claimed ethylene copolymer having a melt index of 0.5 g/10 min or less and having an average short chain branch number of 6 or less per 1000 carbon atoms, ethylene and a single alpha olefin monomer (in this case 1-butene) are copolymerized in the presence of a specific type of catalyst.  There is no evidence that copolymerization of ethylene and more than one type of alpha olefin provides an ethylene copolymer exhibiting claimed properties.  Thus, it appears that claimed method actually comprises polymerizing “ethylene and an alpha olefin having a carbon number of 4 or more”.  Note also that line 6 of claim 10 also describes the ethylene copolymer comprising a repeat unit derived from an alpha olefin having a carbon number of 4 or more.    
Based on these observations, it is deemed that claims are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
 Dependent claims 12, 13, and 17-19 are subsumed under the rejection.           


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim defines SCB as a short chain branch having a carbon number of 4 to 7.  The independent claim describes an ethylene copolymer having an average short chain branch number of 6 or less per 1000 carbon atoms.  The short chain branch definition set forth in claim 9 appears to lie outside the range of permissible short chain branch set forth in the independent claim.  If claim 9 is merely a definition of short chain branching, then the definition needs to be recited in the independent claim to avoid confusion.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
The present invention is drawn to a polyolefin resin composition comprising i) homopolyethylene having melt index of 0.8 g/10 min or less and ii) ethylene copolymer comprising a repeat unit derived from an alpha olefin derived from an alpha olefin having a carbon number of 4 or more, and the ethylene copolymer has a melt index of 0.5 g/10 min or less and an average short chain branch number of 6 or less per 1,000 carbon atoms in a molecular weight distribution graph measured by GPC-FTIR, wherein the homopolyethylene and the ethylene copolymer are present at a weight ratio of 3:1 to 1:3, and wherein the polyolefin resin composition fulfills the following requirements:  1) density of 0.930 to 0.960 g/cc, 2) melt index of 0.1 to 0.5 g/10 min, 3) melt flow rate ratio (MI5/MI2.16) of less than 3.1, 4) molecular weight distribution of 2.5 to 4.2, 5) normalized viscosity of 20 to 30 %.  


Subject of claims is patentably distinct over references cited in Applicant’s PTO-1449 and the accompanying PTO-892.  References have been listed to show the state of the art with respect to polyolefin blends.  None of the references teaches the subject of instant claims.  
Claims 1-6, 8-14, and 16-19 are objected to.  Claims 9-13 and 17-19 are rejected.  For purposes of filling out PTO-326, status of claims 7 and 15 are listed as “objected to”.  
Claims are not in condition for allowance.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        March 23, 2021